Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being vague and indefinite when it recites “R2 denotes H, a straight-chain or branched alkyl or alkoxy radical having 1 to 15 C atoms” (emphasis added); the scope of the protection sought is not clear, since a branched group requires a minimum of 2 C atoms. Claim 1 fails to particularly point out and distinctly claim the substituent R2 in the compound of formula I contained in the claimed liquid-crystal medium.
Claim 2 is rejected as being vague and indefinite when it recites “R2A, R2B, R2C and R2D each, independently of one another, denote H, an alkyl or alkenyl radical having up to 15 C atoms” (emphasis added); the scope of the protection sought is not clear, since an alkenyl group requires a minimum of 2 C atoms. Claim 2 fails to particularly point out and distinctly claim the substituents R2A, R2B, R2C and R2D in the compounds of formulae IIA, IIB, IIC and IID contained in the claimed liquid-crystal medium.
Claim 9 is rejected as being vague and indefinite when it recites “L denotes F, Cl, -CN, P-Sp- or a straight-chain, branched or cyclic alkyl having 1 to 25 C atoms” (emphasis added); the scope of the protection sought is not clear, since a branched alkyl group requires a minimum of 2 C atoms and a cyclic alkyl group requires at least 3 C atoms. Claim fails to particularly point out and distinctly claim the substituent L in the compound of formula P contained in the claimed liquid-crystal medium.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirata et al. (WO2018/193859). 
Hirata et al.  discloses a discloses a liquid-crystal medium, and the corresponding use thereof said liquid-crystal medium in display, characterized in that said liquid-crystal medium has a negative dielectric anisotropy and comprises a compound inclusive of the compounds of the present formula I as generally represented therein by 
    PNG
    media_image1.png
    112
    556
    media_image1.png
    Greyscale
 (page 3), and more particularly, as represented therein by 
    PNG
    media_image2.png
    118
    572
    media_image2.png
    Greyscale
 (page 11). The inventive liquid crystal display may be a VA mode display, a FFS mode display and/or an IPS mode display (abstract). 
The following Examples LC-2, LC-7, LC-8, LC-9, LC-12, and LC-13 expressly illustrate a liquid-crystal medium having a negative dielectric anisotropy as recited in the present claim 16, an optical anisotropy as recited in the present claim 17, and comprising: -	a compound of the present formula I, as represented therein the examples by “Cy-Cy1-Ph”,-	compounds of the present formula IIA recited in claim 2, as represented therein the examples by “Cy-1O-Ph5” and “Cy-Cy-1O-Ph5”, -	compounds of the present formula IIB recited in claim 2, as represented therein the examples by “Cy-Ph-Ph5”, -	compounds of the present formula IIC recited in claim 2, as represented therein the examples by “Ph-Ph5-Ph”, -	compounds of the present formula IV recited in claims 4 and 6, as represented therein the examples by “Cy-Cy” and “Ph-Ph”:-	
    PNG
    media_image3.png
    678
    660
    media_image3.png
    Greyscale
(page 94),
    PNG
    media_image4.png
    651
    704
    media_image4.png
    Greyscale
page 96
    PNG
    media_image5.png
    654
    656
    media_image5.png
    Greyscale
page 98
    PNG
    media_image6.png
    679
    701
    media_image6.png
    Greyscale
page 99.
The following Examples MLC-4, MLC-5, and MLC-7 respectively illustrate the aforementioned liquid-crystal mediums of Examples LC-7, LC-8 and LC-13 further comprising a polymerizable compound inclusive of the polymerizable compound of the present formula P recited in claim 9, as represented therein by 
    PNG
    media_image7.png
    101
    516
    media_image7.png
    Greyscale
(page 100):
    PNG
    media_image8.png
    331
    710
    media_image8.png
    Greyscale
 .
The following Examples MLC-11, MLC-12, and MLC-14 respectively illustrate the aforementioned liquid-crystal mediums of Examples LC-7, LC-8 and LC-13 further comprising a polymerizable compound inclusive of the polymerizable compound of the present formula P recited in claim 9, as represented therein by 
    PNG
    media_image9.png
    240
    544
    media_image9.png
    Greyscale
(page 101):
    PNG
    media_image10.png
    432
    713
    media_image10.png
    Greyscale

 Claims 1, 2, 4, 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al. (U.S. Patent Application Publication No. 2020/0199451A1). 
Sakamoto et al.  discloses a discloses a liquid-crystal medium, and the corresponding use thereof said liquid-crystal medium in display, characterized in that said liquid-crystal medium has a negative dielectric anisotropy (claim 1) and comprises a compound inclusive of the compounds of the present formula I as generally represented therein by 
    PNG
    media_image11.png
    143
    396
    media_image11.png
    Greyscale
 (claim 2). The inventive liquid crystal display may be a VA mode display, a FFS mode display and/or an IPS mode display ([0039], claim 15). The following Example 13 [0153] expressly illustrates a liquid-crystal medium having a negative dielectric anisotropy as recited in the present claim 16, an optical anisotropy as recited in the present claim 17, and comprising: -	a compound of the present formula I, as represented therein by “V-HchB(F)-O2”,-	compounds of the present formula IIA recited in claim 2, as represented therein by “H-1O-B(2F,3F)”, -	compounds of the present formula IIB recited in claim 2, as represented therein the examples by “B B(2F,3F)”, -	compounds of the present formula IIC recited in claim 2, as represented therein the examples by “BB(2F,3F)B”, -	compounds of the present formula IV recited in claims 4 and 5, as represented therein the examples by “HH”: 
    PNG
    media_image12.png
    443
    434
    media_image12.png
    Greyscale
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. Patent Application Publication No. 2020/0199451A1). 
Please refer to preceding paragraph 9 for the disclosure of Sakamoto et al. 
Although Sakamoto et al. expressly illustrates a liquid-crystal medium having each of a negative dielectric anisotropy and optical anisotropy as presently claimed comprising the combination of a compound of the present formula I, compounds of the present formulae IIA, IIB, and IIC, and compounds of the present formula IV, Sakamoto et al.  does not expressly illustrate said liquid-crystal medium further comprising compounds of the present formulae III, IV-3-1thru5, IVb-1thru3, V, polymerizable compounds of formula P, and/or a chiral dopant as presently claimed.  However, Sakamoto et al. does teach that the inventive liquid crystal medium may comprise compounds inclusive of the compounds of the present formula III as represented therein by 
    PNG
    media_image13.png
    226
    396
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    119
    390
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    110
    394
    media_image15.png
    Greyscale
[0025], compounds inclusive of the compounds of the present formula IV-3-1thru3 as represented therein by 
    PNG
    media_image16.png
    80
    401
    media_image16.png
    Greyscale
 [0028], compounds inclusive of the compounds of the present formula IVb-1thru3 as represented therein by 
    PNG
    media_image17.png
    79
    394
    media_image17.png
    Greyscale
, compounds inclusive of the compounds of the present formula V as represented therein by 
    PNG
    media_image18.png
    127
    397
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    152
    395
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    120
    416
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    345
    422
    media_image21.png
    Greyscale
 [0028], polymerizable compounds inclusive of the polymerizable compounds of the present formula P as represented therein by
    PNG
    media_image22.png
    146
    395
    media_image22.png
    Greyscale
([0030], [0032]), and that an optically active, i.e., chiral, compound may be included in the inventive liquid crystal medium ([0012], [0074]). 
The compounds of the present formulae III, IV-3-1thru5, IVb-1thru3, V, polymerizable compounds of formula P, and/or a chiral dopant in and of themselves, as well as their use thereof in a liquid crystal medium, are well-known in the liquid crystal art, as demonstrated in Sakamoto et al. It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include any one of the claimed compounds of the present formulae III, IV-3-1thru5, IVb-1thru3, V, polymerizable compounds of formula P, and/or a chiral dopant in the liquid crystal medium of Sakamoto et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof. 
Allowable Subject Matter
Claim 18 would be allowable if rewritten in independent form, limited to the compounds of formulae I-3 through I-10, and including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722